In calculating the award of child support to defendant under Domestic Relations Law § 240 (1-b), the trial court properly set the total child support obligation at an amount that would enable the child to significantly enjoy aspects of the parties’ marital standard of living, to enhance her development, to fully provide for her education, her physical and psychological health, and consistent with the social milieu in which she is raised. In this connection, we note that consideration of the child’s actual needs with reference to the prior standard of living continues to be appropriate in determining an award of child support on parental income in excess of $80,000 (see, e.g., Matter of Gluckman v Qua, 253 AD2d 267, 271-272 and n 2, lv denied 93 NY2d 814; Anonymous v Anonymous, 222 AD2d 305, 306). In light of her own substantial assets, we reject defendant’s argument that she should not have been required to contribute a minimal percentage of the support for the child. We have considered defendant’s other arguments and find them unavailing. Concur — Nardelli, J. P., Tom, Ellerin, Buckley and Marlow, JJ.